Exhibit 99.2 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Company Global Green Matrix Corp. (“Global Green”) 1750 – 1111 West Georgia Street Vancouver, BC V6E 4M3 Item 2. Date of Material Change January 19, 2012 Item 3. News Release News release was disseminated on January 23, 2012 through Marketwire. Item 4. Summary of Material Change Global Green signed an amendment to the Distribution Agreement and Expansion to US Market. Item 5. Full Description of Material Change Full Description of Material Change Global Green signed an amendment to the Distribution Agreement with I-Des Inc. and Dry Vac Services Canada. Inc. ("I-Des and Dry Vac") whereby Global Green has obtained additional rights to sell DryVac units in the State of Utah, USA. In consideration of the additional territory, Global Green has paid an additional distributor fee to I-Des and Dry Vac in the amount of $150,000. Disclosure for Restructuring Transactions Not Applicable. Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 This report is not being filed on a confidential basis. Item 7. Omitted Information Not Applicable. Item 8. Executive Officer Randy Hayward, President, at 250-247-8689. Item 9. Date of Report January 27, 2012
